DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
 Applicant’s arguments filed 06/14/2021, with respect to rejection under 35 U.S.C 103 have been fully considered and are persuasive.  The 103 rejection has been withdrawn in light of the claim amendment, which is now commensurate in scope with the result presented in the Affidavit dated 12/11/2020. 

Terminal Disclaimer
The terminal disclaimer filed on 06/15/2021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the Affidavit clearly points out reasons why the claims are patentable. The Declaration by Laurence Legai-Mallet under 37 CFR 1.132 filed 12/11/2021 is sufficient to overcome the rejection of amended claim 1. The in vivo data obtained with comparative testing of the FGFR3 inhibitors A31 (=ALG31) and BGJ398 (claimed compound) of the Declaration shows A31 (2mg/kg and 5mg/kg) did not exhibit improvement of the bone growth in all animals tested whereas the BGJ398 (2mg/kg) exhibited .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claim 1 is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN P CORNET/Primary Examiner, Art Unit 1628